Appeal by defendant from a judgment of the County Court, Suffolk County, rendered March 7, 1969, convicting him of criminal possession of a dangerous drug in the fourth degree (a class A misdemeanor), upon a guilty plea, and sentencing him to six months in the County Jail. Judgment modified, on the facts and in the exercise of discretion, by suspending the execution of the sentence. Under the facts and circumstances adduced at bar, it is our opinion that the functions of a sentence would be more meaningfully fulfilled by the disposition made herein. Christ, P. J., Latham, Kleinfeld, Brennan and Benjamin, JJ., concur.